Exhibit 10.8

[g2018020713344441770880.jpg]

 

Dear [Name],

 

 

In accordance with the Merger Agreement, Jacobs has assumed all Restricted Stock
Units (RSUs) and Performance Stock Units (PSUs) granted to legacy CH2M employees
under CH2M’s 2017 Long-Term Incentive Plan (“2017 LTIP”).   These equity awards
remain subject to the terms and conditions of the 2017 LTIP, as amended by
CH2M’s Compensation Committee in August 2017, including time-based vesting
requirements.  

 

The CH2M RSUs and PSUs were converted to Jacobs RSUs, rounded to the nearest
whole share, based on the Assumed Equity Award Exchange Ratio as outlined in the
Merger Agreement:

 

Jacobs Units = CH2M Units * (52.85 + (0.6677 * VWAP )) / VWAP

 

The VWAP (Parent Share Volume Weighted Average Trading Price) is 66.9184.

 

Your CH2M grants were converted as follows:

 

Original CH2M Grants

Converted Jacobs Grants

New Vesting Schedule*

[___] PSUs

[___] RSUs

1-year cliff

[___] PSUs

[___] RSUs

2-year cliff

[___] PSUs

[___] RSUs

3-year cliff

[___] RSUs

[___] RSUs

3-year cliff

*Vesting begins on the original grant date of 4/3/2017.

 

Note that you originally had four separate CH2M grants – one RSU grant and three
PSU grants – and each of these grants was converted to a separate Jacobs RSU
grant. The converted RSU grant has the original three-year cliff vesting
schedule. However, per the Merger Agreement and amended 2017 LTIP, the three
converted PSU grants will vest in substantially equal installments on each of
the first three anniversaries of the original date of grant, as opposed to
vesting on the original three-year cliff schedule. In addition, the applicable
performance goals for the PSUs were deemed to be achieved at target per the
terms of the Merger Agreement. The vesting for all of the converted Jacobs RSUs
begins on the original grant date of April 3, 2017.

 

You will be able to view your converted Jacobs RSUs in your Computershare
account by the end of the first week of January 2018 under the Employee Grants &
Awards section.

 

You may access your Computershare account by visiting
www.computershare.com/jacobs.  You will need your Global Employee Number (GEN)
and your unique PIN to access your account online.  Or, if you are an active
employee, you can access your account with the ease of single sign-on from the
Virtual Office under About Us │ Employee Ownership.  If you have additional
questions regarding account access, you may contact Computershare toll-free at
844-549-2426, or 781-575-3087 if calling from outside of the United States.

 

 

--------------------------------------------------------------------------------

 

Later this month, we plan to move all assumed Jacobs RSUs into accounts with
Fidelity, at which point you will no longer be able to view these units in your
Computershare account. We will notify you after the transition to Fidelity has
been completed.

 

Sincerely,

 

 

 

Shelie Gustafson
SVP, Global Human Resources

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Performance Stock Unit Grant Notice

CH2M HILL Companies, Ltd. Long Term Incentive Plan

 

PERFORMANCE STOCK UNIT
FORM OF GRANT NOTICE

Date:

Name of Grantee:

Employee Number:

This Performance Stock Unit Grant Notice sets forth the terms of the Performance
Stock Units granted to you under the CH2M HILL Companies, Ltd. Long Term
Incentive Plan (the “Plan”).   This grant is subject to the terms of the Plan
and, in the event of a conflict between this Grant Notice and the terms of the
Plan, the terms of the Plan shall control.  Capitalized terms used herein have
the meanings specified in the Plan.  If you do not have a copy of the plan
document, please contact your HR Partner or refer to Computershare’s web site.  

Within 60 days of receiving your grant of Performance Stock Units, you must
agree to and accept this Performance Stock Unit Grant Notice by acknowledging
with Computershare.  Failure to so agree to this Performance Stock Unit Grant
Notice within such 60-day period will result in the Award granted pursuant to
this Performance Stock Unit Grant Notice being forfeited by you.

Grant Date:

Number of Performance Stock Units Granted (Target):

Number of Performance Stock Units Granted (Maximum):

Target EBIT: $850 million. “EBIT” means earnings before interest and taxes of
CH2M, and shall be determined in accordance with generally accepted accounting
principles, as may be adjusted by the Committee.

Payout/Settlement:

 

Effective as of the date on which the Committee certifies EBIT goal achievement
for 2017 in the first quarter of 2018, if EBIT is at least $200 million for
2017, you shall “bank” a number of restricted stock units (“RSUs”) equal to the
product of (x) the Target Performance Stock Units and (y) a quotient, (1) the
numerator of which is EBIT for calendar year for 2017 and (2) the denominator of
which is Target EBIT.  These RSUs shall vest on the third anniversary of the
Grant Date, subject to your continued employment through such anniversary except
as otherwise specifically provided in the Plan.  Each RSU represents the right
to receive one share of Stock (or the cash equivalent thereof) following the
vesting date. Promptly following the vesting date (and in no event later than
two and one-half months following the vesting date) or at such other time as
provided in the Plan, one share of Stock for each RSU (or the cash equivalent
thereof) vesting on that date shall be issued to you.

 

Effective as of the date on which the Committee certifies cumulative EBIT goal
achievement for 2017 and 2018 in the first quarter of 2019, if EBIT is at least
$ 400 million for 2017 and 2018, you shall “bank” an additional number of RSUs
(but not less than 0) equal to (A) the product of (x) the Target Performance
Stock Units and (y) a quotient, (1) the numerator of which is aggregate EBIT for
calendar years 2017 and 2018 and (2) the denominator of which is Target EBIT,
minus (B) the number of RSUs determined above for 2017.  These RSUs shall vest
on the third anniversary of the Grant Date, subject to

 

--------------------------------------------------------------------------------

 

your continued employment through such anniversary except as otherwise
specifically provided in the Plan.  Promptly following the vesting date (and in
no event later than two and one-half month following the vesting date) or at
such other time as provided in the Plan, one share of Stock for each RSU (or the
cash equivalent thereof) vesting on that date shall be issued to you.

 

Effective as of the date on which the Committee certifies cumulative EBIT goal
achievement for 2017, 2018 and 2019 in the first quarter of 2020, the total
number of Performance Units that have been earned shall be determined as
follows:  

 

 

Threshold

Target

Maximum

Company Consolidated Cumulative EBIT (MM)

$600

$850

$1,105

Total Number of PSUs earned (% of Target award)

70.5%

100%

200%

 

The RSUs granted based on 2017 and 2018 performance determined above shall be
subtracted from the number of RSUs determined pursuant to this chart.  One share
of fully-vested stock (or the cash equivalent thereof) shall be granted for the
difference promptly following the third anniversary of the Grant Date (and in no
event later than two and one-half months following the third anniversary of the
Grant Date), subject to your continued employment through the third anniversary
of the Grant Date.

 

Change in Control:  In the event of a Change in Control, Article VI of the Plan
shall govern.

 

Tax Withholding:  The Plan provides that all grants are subject to applicable
tax withholding upon vesting or settlement, or at any other time required by
local, state, and/or country tax regulations.

If tax withholding is required upon vesting or settlement, CH2M will withhold
shares to cover your tax withholding obligations on each vesting or settlement
date. You will receive the net shares resulting from the number of shares that
will vest on the vesting date minus the number of shares used to cover your tax
obligation.

 

Covenants:  By accepting this Performance Stock Unit Grant Notice, you hereby
acknowledge that you are an employee of a CH2M HILL Companies, Ltd. group family
company (the “Company Group”) and hold confidential information regarding the
Company Group, and therefore agree:

 

o

to refrain for a period of one year from your last day of employment with the
Company Group (regardless of the reasons for the termination of your employment)
from directly or indirectly soliciting, inducing, recruiting, encouraging or
otherwise endeavoring to cause any employee or consultant of the Company Group
to terminate his/her/its relationship with any entity of the Company Group.

 

o

to refrain for a period of one year from your last day of employment with the
Company Group (regardless of the reasons for the termination of your employment)
from directly or indirectly soliciting, inducing, recruiting, encouraging or
otherwise endeavoring to cause or attempt to cause any client, vendor or
contractor of the Company Group to modify, alter and/or terminate his/her/its
relationship with any entity of the Company Group.

 

o

to refrain from the disclosure, copying and/or use for any purpose of any
proprietary, competitively sensitive and/or confidential business information of
the Company Group, its clients, and business affiliates after your last day of
employment with the Company Group (regardless of the reasons for the termination
of your employment), including as such continuing obligations may exist under
any CH2M Business Conduct Agreement, Employee

--------------------------------------------------------------------------------

 

 

Ethics & Business Conduct Principles and/or Employee Administration Agreement
(or other such agreements containing continuing obligations) that you have
signed during your employment, which agreement(s) remain(s) in full force and
effect.

 

o

to not provide services, directly or indirectly, for a competitor of the Company
Group on any proposal, bids, statements of qualifications, or other business
development tasks (collectively, “proposals”) on projects about which you have
knowledge of Company Group confidential information, including (without
limitation) acquisition strategies, labor strategies, pricing, etc., and to
remove yourself from working, directly or indirectly, on any such competitor’s
proposal for any Company Group prospective projects on which you were involved
as a Company Group employee since it would not be possible for you to assist a
competitor in submitting proposals or refining offers on the same prospective
projects without using and inevitably disclosing Company Group confidential
information.

 

o

not to make any oral or written statement to any third party that disparages,
defames, or reflects adversely upon the Company Group, or any of its principals,
officers, employees or services.

You recognize and agree that a violation by you of any of these obligations
would cause irreparable harm to the Company Group that would be difficult to
quantify and that money damages may be inadequate.  As such, you agree that the
Company Group shall have the right to seek injunctive relief (in addition to,
and not in lieu of any other right or remedy that may be available to it) to
prevent or restrain any such alleged violation without the necessity of posting
a bond or other security and without the necessity of proving actual
damages.  If a court of competent jurisdiction determines that you have violated
the obligations of any covenant for a particular duration, then you agree that
such covenant will be extended by that duration.

You recognize and agree that if you terminate employment with the Company due to
Retirement, as defined in the Plan, your continued eligibility to vest and be
paid out at the times specified in Section 4.5 of the Plan with respect to RSUs
issued hereunder prior to your Retirement is conditioned on you remaining
retired from the Company and not competing against the Company.  Competitor, for
this purpose, means any engineering, program management, or construction company
engaged in any activities or business similar in material respects to CH2M
business and/or listed among the top 25 companies on any Engineering News Record
(ENR) list of top industry leaders (for the year in question) where the Company
is listed in the top 25 companies on the list.

For the avoidance of doubt, no obligation set forth in this Performance Stock
Unit Grant Notice shall prohibit you from making disclosures required by law,
from filing a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”), or from communicating with any Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to CH2M HILL Companies, Ltd.

 

 

 

--------------------------------------------------------------------------------

 

Restricted Stock Unit Grant Notice

CH2M HILL Companies, Ltd. Long Term Incentive Plan

 

RESTRICTED STOCK UNIT
FORM OF GRANT NOTICE

 

Date:

Name of Grantee:

Employee Number:

This Restricted Stock Unit Grant Notice sets forth the terms of the Restricted
Stock Units granted to you under the CH2M HILL Companies, Ltd. Restricted Stock
Plan.   This grant is subject to the terms of the Plan and, in the event of a
conflict between this Grant Notice and the terms of the Plan, the terms of the
Plan shall control.  Capitalized terms used herein have the meanings specified
in the Plan.  If you do not have a copy of the plan document, please contact
your HR Partner or refer to Computershare’s web site.  

Within 60 days of receiving your grant of Restricted Stock Units, you must agree
to and accept this Restricted Stock Unit Grant Notice by acknowledging with
Computershare.  Failure to so agree to this Restricted Stock Unit Grant Notice
within such 60-day period will result in the Award granted pursuant to this
Restricted Stock Unit Grant Notice being forfeited by you.

Grant Date:

Number of Restricted Stock Units Granted:

Vesting Schedule:  The Restricted Stock Units shall vest in full on the third
anniversary of the Grant Date.

Settlement:  Promptly following the vesting date (and in no event later than
March 15 of the year following the year in which the vesting date occurs), one
share of Stock for each Restricted Stock Unit vesting on that date (or the cash
equivalent thereof) shall be issued to you.  

 

Tax Withholding:  The Plan provides that all grants are subject to applicable
tax withholding upon vesting or settlement, or at any other time required by
local, state, and/or country tax regulations.

If tax withholding is required upon vesting or settlement, CH2M will withhold
shares to cover your tax withholding obligations on each vesting or settlement
date. You will receive the net shares resulting from the number of shares that
will vest on the vesting date minus the number of shares used to cover your tax
obligation.

Covenants:  By accepting this Restricted Stock Unit Grant Notice, you hereby
acknowledge that you are an employee of a CH2M HILL Companies, Ltd. group family
company (the “Company Group”) and hold confidential information regarding the
Company Group, and therefore agree:

 

o

to refrain for a period of one year from your last day of employment with the
Company Group (regardless of the reasons for the termination of your employment)
from directly or indirectly soliciting, inducing, recruiting, encouraging or
otherwise endeavoring to cause any employee or consultant of the Company Group
to terminate his/her/its relationship with any entity of the Company Group.

 

o

to refrain for a period of one year from your last day of employment with the
Company Group (regardless of the reasons for the termination of your employment)
from directly or indirectly

 

--------------------------------------------------------------------------------

 

soliciting, inducing, recruiting, encouraging or otherwise endeavoring to cause
or attempt to cause any client, vendor or contractor of the Company Group to
modify, alter and/or terminate his/her/its relationship with any entity of the
Company Group.

 

o

to refrain from the disclosure, copying and/or use for any purpose of any
proprietary, competitively sensitive and/or confidential business information of
the Company Group, its clients, and business affiliates after your last day of
employment with the Company Group (regardless of the reasons for the termination
of your employment), including as such continuing obligations may exist under
any CH2M Business Conduct Agreement, Employee Ethics & Business Conduct
Principles and/or Employee Administration Agreement (or other such agreements
containing continuing obligations) that you have signed during your employment,
which agreement(s) remain(s) in full force and effect.

 

o

to not provide services, directly or indirectly, for a competitor of the Company
Group on any proposal, bids, statements of qualifications, or other business
development tasks (collectively, “proposals”) on projects about which you have
knowledge of Company Group confidential information, including (without
limitation) acquisition strategies, labor strategies, pricing, etc., and to
remove yourself from working, directly or indirectly, on any such competitor’s
proposal for any Company Group prospective projects on which you were involved
as a Company Group employee since it would not be possible for you to assist a
competitor in submitting proposals or refining offers on the same prospective
projects without using and inevitably disclosing Company Group confidential
information.

 

o

not to make any oral or written statement to any third party that disparages,
defames, or reflects adversely upon the Company Group, or any of its principals,
officers, employees or services.

You recognize and agree that a violation by you of any of these obligations
would cause irreparable harm to the Company Group that would be difficult to
quantify and that money damages may be inadequate.  As such, you agree that the
Company Group shall have the right to seek injunctive relief (in addition to,
and not in lieu of any other right or remedy that may be available to it) to
prevent or restrain any such alleged violation without the necessity of posting
a bond or other security and without the necessity of proving actual
damages.  If a court of competent jurisdiction determines that you have violated
the obligations of any covenant for a particular duration, then you agree that
such covenant will be extended by that duration.

For the avoidance of doubt, no obligation set forth in this Restricted Stock
Unit Grant Notice shall prohibit you from making disclosures required by law,
from filing a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”), or from communicating with any Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to CH2M HILL Companies, Ltd.

 

 